Citation Nr: 0430512	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-17 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to July 
1962 and from December 1963 to July 1965. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Roanoke, 
Virginia, which in pertinent part, granted service connection 
for the cause of death and assigned an effective date of 
January 1, 2002, in accordance with the effective date of a 
liberalizing law. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  The veteran died in June 1998.  The death certificate 
listed the cause of death as lung cancer.  

3.  The RO denied the appellant's August 1999 claim for 
service connection for the cause of death in an October 1999 
rating decision and notified her of that decision by letter 
dated in October 1999.  

4.  In a March 2000 rating decision, the RO again denied 
service connection for the cause of death and notified the 
appellant of that decision by letter dated in March 2000.

5.  In May 2002, the RO received the appellant's subsequent 
claim for service connection for the cause of the veteran's 
death.

6.  The RO awarded service connection for the cause of the 
veteran's death in a July 2002 rating decision based on a law 
enacted in 2002.  


CONCLUSION OF LAW

An effective date earlier than January 1, 2002, for the grant 
of service connection for the cause of the veteran's death, 
has no legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

Laws and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an award of 
dependency and indemnity compensation, for which application 
is received within one year from the date of death, will be 
the first day of the month in which the death occurred; 
otherwise, it will be the date of receipt of the claim. 38 
U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.   Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When dependency and indemnity compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  Finally, if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).

In this case, the veteran died in June 1998 from lung cancer.  
In August 1999, the appellant submitted a claim for 
dependency and indemnity compensation based on service 
connection for the cause of the veteran's death.  In an 
October 1999 rating decision, the RO denied the appellant's 
claim.  In a March 2000 rating decision, the RO again denied 
service connection for the cause of the veteran's death and 
notified the appellant of that decision by letter dated in 
March 2000.  In May 2002, the RO received the appellant's 
claim to reopen the claim for dependency and indemnity 
compensation based on service connection for the cause of the 
veteran's death.  The RO awarded service connection for the 
cause of the veteran's death in a July 2002 rating decision 
based on a law enacted in 2002.  

It is significant to note that VA law at the time of the 
October 1999 and March 2000 rating decisions provided that 
certain disorders associated with herbicide agent exposure in 
service, including respiratory cancers manifest to a degree 
of 10 percent or more within 30 years of the last date on 
which the veteran was exposed to an herbicide agent during 
active service, could be presumed service connected.  In the 
veteran's case, he left Vietnam in July 1965, and, according 
to the appellant, lung cancer was initially diagnosed in 
October 1996, over 31 years after his final exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (1999).  The Court had also held 
that when a claimed disorder was not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Effective from January 1, 2002, the 30-year limit for 
presumptive service connection for the manifestation of 
respiratory cancers was removed.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, Title 
II, § 201(d)(2), 115 Stat. 988 (codified as amended at 38 
U.S.C.A. § 1116 (West 2002) and 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (2004)).

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 1, 2002, for the grant of 
service connection for the cause of the veteran's death is 
precluded by law.  The law in effect prior to January 1, 2002 
clearly required that lung cancer, if not noted in service or 
within one year following separation therefrom, had to be 
specifically incurred as a result of exposure to Agent Orange 
and manifest to a degree of 10 percent within 30 years of 
active service in the Republic of Vietnam.  Furthermore, 
regarding effective dates, the law is very clear that if, as 
in this case, a claim is reviewed at the request of a 
claimant received within one year from the effective date of 
the law, benefits may be authorized from the effective date 
of the law or VA issue.  38 C.F.R. § 3.114(a)(1). 

The Board also notes that the Court has held that agreements 
arising from the civil action in Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), and Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II) only applied to claims that were denied during the period 
from September 1985 to May 1989 when the now-invalidated 
regulation 38 C.F.R. § 3.311(a) was in effect.  Williams v. 
Principi, 15 Vet. App. 189 (2001).  As the veteran's lung 
cancer was not manifest prior to October 1996, an earlier 
claim for this specific benefit could not have arisen within 
the applicable time period for Nehmer consideration.  Based 
upon a review of the entire record, the Board finds the 
persuasive evidence is against the claim for entitlement to 
an earlier effective date.

The Board finds that the appellant's claim for an effective 
date earlier than January 1, 2002, has no legal merit, and it 
is denied.  Sabonis v. Brown, 6 Vet. Appellant. 426 (1994).




ORDER

Entitlement to an effective date earlier than January 1, 
2002, for service connection for the cause of the veteran's 
death is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



